Case: 14-3164    Document: 8      Page: 1    Filed: 08/29/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    SASWATA BASU,
                       Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                        2014-3164
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-315H-13-0039-I-1.
                ______________________

                      ON MOTION
                  ______________________

                        ORDER
    The Department of Homeland Security (“DHS”) moves
to reform the official caption to name the Merit Systems
Protection Board (“Board”) as the respondent, and for an
extension of time to file its response brief until 21 days
after the later of an order granting the motion to reform the
caption or the filing of the certified list.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board’s decision con-
Case: 14-3164        Document: 8   Page: 2    Filed: 08/29/2014



2                                   BASU   v. MSPB



cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Basu’s petition for untimeliness. Thus,
the Board is the proper respondent in this petition for
review.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion to reform the caption is granted. The
revised official caption is reflected above.
    (2) The motion for an extension of time to file the re-
sponse brief is granted to the extent that the Board’s
response brief is due within 21 days of the date of filing of
the certified list.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s21